Case 3:18-cv-03102-FLW-LHG Document 13 Filed 10/13/20 Page 1 of 3 PageID: 61


                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


           CHAMBERS OF                                                   CLARKSON S. FISHER U.S. COURTHOUSE
       LOIS H. GOODMAN                                                         402 EAST STATE STREET
 UNITED STATES MAGISTRATE JUDGE                                                       ROOM 7050
                                                                                  TRENTON, NJ 08608
                                                                                     609-989-2114



                                                                     October 13, 2020


                                        LETTER ORDER

       Re:      JOHNSON & JOHNSON TALCUM POWDER PRODUCTIONS
                MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
                LITIGATION
                Civil Action No. 16-2738 (FLW)(LHG)

Dear Counsel:

        On the master docket for this matter, and in several of the related individual matters, the
Court has received a substantial number of Motions to Substitute Plaintiff and/or Motions to
Amend the Complaint. Many of the motions have been filed on consent or unopposed or the
opposition period has expired. In the interest of expediting their resolution and conserving
Court resources, the Court hereby GRANTS the motions identified on attached Schedule A.
Plaintiffs are instructed to file any Amended Complaint within 7 days of the entry of this Order.

       IT IS SO ORDERED.



                                                      ___________________________
                                                      LOIS H. GOODMAN
                                                      United States Magistrate Judge
Case 3:18-cv-03102-FLW-LHG Document 13 Filed 10/13/20 Page 2 of 3 PageID: 62



                                  SCHEDULE A

No.   Civil Action No.   Plaintiff Name in Caption       ECF No.
1     16-2738            *Talc Master Docket*            13478
2     “                  *Talc Master Docket*            13750
3     “                  *Talc Master Docket*            13760
4     “                  *Talc Master Docket*            14170
5     “                  *Talc Master Docket*            14385
6     “                  *Talc Master Docket*            14445
7     “                  *Talc Master Docket*            14508
8     “                  *Talc Master Docket*            14516
9     “                  *Talc Master Docket*            14561
10    “                  *Talc Master Docket*            14667
11    “                  *Talc Master Docket*            14708
12    17-838             Rhodes et al.                   29
13    17-873             Prejean                         27
14    17-1382            Gill                            15
15    17-2495            Thompson                        42
16    17-3080            Applefield                      16
17    17-4348            Cogliandro                      37
18    17-4835            Godwin                          17
19    17-6202            Cook                            17
20    17-6534            Wright et al.                   14
21    17-6654            Webster                         15
22    17-6847            Senerote                        19
23    17-6984            Smith                           13
24    17-7673            Ewing                           12
25    17-7918            Gilbert                         10
26    17-8254            Peck                            13
27    17-9127            Ellis                           10
28    17-9201            Crowley                         20
29    17-9396            Nagel et al.                    12
30    17-9452            Tremmel                         10
31    17-9699            Miles                           12
32    17-10071           Lilly                           14
33    17-10128           Hunt                            15
34    17-10190           Canipe                          10
35    17-10298           Dittrich                        10
36    17-10446           Willis                          14
37    17-10496           DeFrance                        12
38    17-10647           Baize                           12
39    17-11249           Hermiller                       14
40    17-11273           Pearson                         13
41    17-11706           Clark                           12
42    17-12711           Lim                             13
43    17-12930           Gates                           14
Case 3:18-cv-03102-FLW-LHG Document 13 Filed 10/13/20 Page 3 of 3 PageID: 63



44    17-13208         Dearman                           13
45    18-1015          Miller                            11
46    18-1178          Sellers                           12
47    18-1625          Meyhofer                          14
48    18-3102          Browder                           12
49    18-4378          Hullinger                         9
50    18-4609          Alexander et al.                  11
51    18-5374          Bratton                           10
52    18-8463          Herrman                           11
53    18-8997          Morris                            9
54    18-9177          Parker                            9
55    18-9861          Wallace                           9
56    18-10776         Johnson et al.                    9
57    18-10902         Brown                             10
58    18-12047         Schubert                          15
59    18-12309         Richard                           10
60    18-12733         Richter                           24
61    18-12956         Kerpash                           7
62    18-13694         Cox                               9
63    18-15299         Fry et al.                        14
64    18-16459         Segal                             12
65    19-5455          Wall                              8
66    19-5925          Simmons et al.                    8
67    19-9508          Wilson                            8
68    19-9921          Silva                             9
69    19-9923          Spear                             9
70    19-12343         Breeding                          23
71    19-13365         Riedlmayer                        9
72    19-14214         Schwartz                          7
73    19-15557         Harris et al.                     8
74    19-16044         Sowards                           22
75    19-18933         Ingrahm                           18
76    19-18962         Reid                              8
77    19-20189         Richards-Kracher                  7
78    19-20463         Culletto                          23
79    19-20926         Pfeiffer                          8
80    19-21253         Ray et al.                        7
81    19-21354         Ludlum                            8
82    19-21864         Levy                              7
83    19-2478          Tennyson                          6
84    20-6779          Cox et al.                        53
